Citation Nr: 1330539	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to a separate, compensable rating for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to February 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

On the Veteran's February 2010 Appeal to Board of Veterans' Appeals (VA Form 9), he requested a hearing via videoconference.  He failed to appear for the scheduled Board hearing and the request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2012). 


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left knee patellofemoral syndrome has manifested with pain, flexion limited to no less than 100 degrees and limitation of extension to 0 degrees, including on repetition; and without clinical evidence of ankylosis, or frequent episodes of locking, pain and effusion into the joint.  

2.  Throughout the appeal, the Veteran's left knee has manifested with no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic code (DC) 5003 (2012).

2.  The criteria for a separate disability rating of 10 percent, and no higher, for instability of the left knee are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's service treatment records and VA medical treatment records have been obtained.  He did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in February 2008, September 2010, and January 2013; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examination reports are adequate for the purposes of deciding the claim because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  


Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In an October 2007 rating decision, the RO awarded service connection for a left knee patellofemoral syndrome and assigned an initial 10 percent disability rating, pursuant to 38 C.F.R. § 4.71a, DC 5003, for painful limited motion of a major joint.  

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2012).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2012). 

Under 38 C.F.R. § 4.71a, there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation if it is moderate, and 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on X-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012). 

Historically, service records showed the Veteran was treated for patellofemoral syndrome of the left knee while in the military.  He was given physical therapy and a temporary profile to avoid running and later received a cortisone injection.  He also was issued a knee brace.  

At a VA examination in February 2008, the Veteran reported that his left knee occasionally popped when he walked and occasionally swelled up.  He stated that it did not lock, but it had given-way about once a week in recent months without any pain at the time of giving way.  The knee pain was localized to the posterior aspect of the kneecap.  The usual severity of the pain was reportedly 4-5/10.  The pain occurred once or twice a week, anytime he tried to run or kneel down.  He treated it with anti-inflammatory drugs, rest, and a heat pack.  He did not use a cane because of the knee and had not had any surgery to the knee.  He reported that he occasionally wore a knee brace for physical activity.  He denied any impact of the knee problems on his activities of daily living or his occupational activities.

On physical examination, the Veteran was not wearing a brace or using a cane.  Inspection of the knee showed no effusion, redness, or increased warmth.  There was mild tenderness to palpation over the lateral joint line and the popliteal surface, but no popliteal cyst was palpable.  There was minimal crepitation of the patella with normal tracking.  There was negative apprehension.  Range of motion of the left knee was 0 to 120 degrees out of a possible 140 degrees, limited by stiffness with repetitive motion, but no further limitation due to pain, weakness or fatigability on repetitive testing.  Anterior and posterior drawer signs were negative.  Lachman's and McMurray's tests were negative.  Strength against resistance was +5/5.  His stance and gait were normal.  There was no evidence of limping.  The diagnosis was patellofemoral syndrome of the left knee.

At a February 2008 VA examination for the right knee only, the Veteran reported he was able to walk between 1 to 3 miles and stand for 15 to 30 minutes.  He reported that he felt unsteady when walking, but denied falling.

At a February 2008 VA brain and spinal cord examination, the Veteran was noted to walk in a natural manner.  He turned on a single pace and maintained his balance standing on either foot.  He could rise to his heels and toes without difficulty.  He could squat a short distance, limited by his knee, and rise without difficulty.  He maintained the direction of gait when walking forward with his eyes closed and backward with them closed and open.  He performed tandem gait in a natural manner.

VA treatment records located in Virtual VA show that during a polytrauma consultation in April 2008, the Veteran reported left knee pain and that his knee continued to give out, especially when working out and using elliptical machine.  He rated the pain 5-6/10 currently, but it occasionally was worse.  On objective inspection, the Veteran demonstrated independent ambulation.  No antalgic gait pattern or gait deviations were noted.  Strength was 5/5.  Anterior drawer and posterior drawer tests were negative.  Valgus/varus stress test (medial/lateral instability) was positive on varus stress.  Apley grind (meniscal involvement) was positive.  Lateral patellar apprehension (patellar dislocation) was negative.  The left knee patellofemoral tracked laterally.  Ober's test (ITB tightness) was positive.  There was no tenderness to palpation.  

An April 2008 physical medicine rehabilitation note revealed identical findings.  A May 2008 treatment note shows the Veteran was able to sit, stand and ambulate without difficulty.  The note indicates he had left knee pain with hyperelasticity.  The knee was free of clubbing, cyanosis, and edema.  The clinical diagnosis was arthralgia. 

Review of the Veteran's Virtual VA claims file also reveals that the Veteran underwent a VA examination in September 2010.  He denied any surgical intervention for his left knee.  He reported that he wore a brace when working out and was able to work out 4-5 times weekly.  He used an elliptical.  Sometimes his knee will give out but it did not lock.  It had not affected his work occupations or his school scheduling.  The pain was described as a 3-4/10, which increased to a 6-7 with activity.  No inflammatory arthritis was described and no periods of incapacitation were reported.   

On physical examination, there was no swelling, warmth, tenderness or erythema noted.  The patella was manipulated; no effusion was present and no tenderness was appreciated with exception of minimal tenderness over the superolateral aspect of the patella.  Drawers test was negative.  Medial and lateral torquing of the collateral ligaments revealed no instability or pain.  McMurray's test was negative.  There were no neurosensory deficits appreciated in the left leg.  Left knee flexion was possible to 132 degrees; extension was possible to 0 degrees.  Repetitive testing did not reveal any further restrictions of pain, endurance, fatigability or incoordination.  AP and lateral views of the left knee showed no fracture, dislocation, joint effusion, radiopaque foreign body, or lytic or blastic bony lesion.  The impression was no fracture, dislocation, or arthritic change.  The examiner's diagnosis was left knee arthralgia with mild functional loss due to pain and range of motion.  The examiner determined that there was no interference from the above described findings which would adversely affect the Veteran's work or education schedule. 

A December 2012 treatment record reflects the Veteran's complaint that his knee gets very tight at times.  Physical examination of the joint was within normal limits.  There was crepitation when the knee was taken through range of motion.  The clinical impression was crepitation. 

On VA examination in January 2013, the Veteran's VA claim file was reviewed.  The Veteran reported continued treatment for his left knee joint including therapy, use of a stabilization brace, steroid injections, rest and medications for pain management.  He reported occasional use of a left knee stabilization brace for extra support and stability.  He reported symptoms of intermittent pain, instability, giving way, swelling, stiffness and joint motion limitation.  He also reported frequent flare-ups that further limited the use of the joint.  During a flare-up, he noted decreased range of motion resulting in diminished mobility for smooth execution of extended standing, walking or climbing staircases.

On physical examination, flexion was to 110 degrees without objective evidence of painful motion.  Extension was to 0 degrees without objective evidence of painful motion.  On repetitive-use testing, flexion was limited to 100 degrees and extension was to 0 degrees.  The examiner indicated that the Veteran had functional loss and/or functional impairment of the knee due to less movement than normal.  Muscle strength testing was normal.  Joint stability tests, including the Lachman test, posterior drawer test, and medial-lateral instability (varus/valgus tests) were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation or tibial and/or fibular impairment.  The examiner indicated that the Veteran had a history of a meniscus condition (semilunar cartilage) condition that had resulted in frequent episodes of joint pain, but not frequent episodes of locking or effusion into the joint.  He had not undergone a meniscectomy, total knee joint replacement, arthroscopic or other knee surgery.  No degenerative or traumatic arthritis was documented and there was no evidence of patellar subluxation upon X-ray.  The examiner's diagnoses were left knee joint strain and femoral patellar syndrome, left knee.  The examiner determined that the Veteran's knee condition did not impact his ability to work.   

The Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5003 and 38 C.F.R. §§ 4.59 in contemplation of his slight functional loss.  A rating of 10 percent is warranted for painful movement of an arthritic joint even if no compensable loss of motion is shown; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  This rating adequately portrays his functional loss due to flare-ups of pain, weakened movement, and excess fatigability in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The evidence also warrants a separate, compensable rating for mild instability.  Throughout his appeal, the Veteran has competently and consistently reported left knee give way, especially when working out.  The record reflects that he also has reported that he occasionally wears a knee stabilization brace for physical activity.  However, with the exception of the findings at the April 2008 polytrauma consultation, joint stability tests conducted throughout the appeal have all been negative.  There also has been no clinical evidence of recurrent subluxation.  Patella tracking was normal at the February 2008 VA examination, the April 2008 polytrauma consultation, and the January 2013 VA examination.  Strength tests, stance and gait have all been shown to be normal and there has been no evidence of limping or falls due to left knee instability.  The Veteran has not asserted otherwise.  

The cumulative clinical findings therefore overwhelmingly support the Board's determination that any instability, manifested as give way, is no more than mild in severity, which warrants a separate 10 percent rating.  The evidence is not indicative of moderate or severe instability in the knee.  Therefore, a higher rating for more severe instability is not warranted.  Due consideration has been given to staged ratings; however, a higher evaluation is not warranted for any portion of the time period covered by this claim.

The Veteran reports frequent episodes of pain involving the left knee joint.  As indicated, a 20 percent rating is warranted under DC 5258 when there is semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, there is no evidence of frequent episodes of locking and effusion into the joint, in addition to the frequent pain that has been noted.  See the February 2008, September 2010, and January 2013 VA examination reports.  Thus, a higher separate rating under DC 5258 is not warranted.

The criteria for the assignment of a 20 percent rating under DC 5260 are not met.  A 20 percent rating under DC 5260 requires that flexion be limited to 30 degrees.  Here, the February 2008 VA examination report shows left knee flexion to 120 degrees, and it was not further limited upon repetition.  The September 2010 VA examination report shows left knee flexion to 132 degrees, and it was not further limited upon repetition.  The January 2013 VA examination report shows left knee flexion to 110 degrees, although it was further limited to 100 degrees upon repetition.  The VA treatment notes do not contain any relevant range of motion findings.  As flexion limited to 30 degrees has not been demonstrated on objective testing, including with consideration of functional limitation; the criteria for a 20 percent rating are not met, even with consideration of the DeLuca precepts. 

The Board has also considered whether a separate, compensable rating may be assigned for limitation of extension pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee extension to be limited to 10 degrees or greater.  See 38 C.F.R. § 4.71a, DC 5261.  Here, extension in the left knee has been full to 0 degrees at every VA examination.  Therefore, a separate, compensable rating for limitation of extension is not warranted for the entire period under review, even with consideration of the DeLuca precepts.  

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability.  There is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256 and 5262 are not applicable.  Diagnostic Code 5259 is also inappropriate as the record does not reflect a history of symptomatic removal of semilunar cartilage.  

The evidence shows that the Veteran's service-connected left knee patellofemoral syndrome results in symptoms of pain, limited motion, and mild instability; the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left knee patellofemoral syndrome disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed on a full-time basis.  See the January 2013 VA examination report.  Prior to this, he was a full-time student.  The evidence does not show, nor does the Veteran assert, that any period of time where he was not employed was attributable to his service-connected left knee patellofemoral syndrome.  Indeed, the September 2010 and January 2013 VA examiners opined that the knee disability does not have an impact on his ability to work.  As there is no evidence of unemployability due to the left knee disability; the question of entitlement to a TDIU is not raised.


ORDER

An initial rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

An initial disability rating of 10 percent, and no more, for left knee instability is granted.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


